AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modificd) Page 1 oi" 1

UNITED STATES DISTRICT COURT
soUrHsRN DIsTRICT or cALIFoRNm

United States of America JU])GMENT IN A CRIMINAL CASE
V_ n (For Of"i`enses Committed On or Aiter November l, 1987)
Lucia Garcia_Mamnez Case Number: 3:18~mj~22095-WVG

Michelle Cynthia Angeles

Dej¢`zndam ’.r.' Attorney

 

REGISTRATION NO. 7953 0298

THE DEFENDANTZ
§ pleaded guilty to count(s) l Of COmplaint

 

|:| Was found guilty to count(s)
after a plea of not guilty. _
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense ' Count Number§s)
8:1325(a)(2) I-LLEGAL ENTRY (Misdemeanor) l

l:! The defendant has been found not guilty on count(s)

 

l:l Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

10 DAYS

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

l:l Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Thursday, OCtober ll, 2018
Date of Imposition of Sentence

/AW

HdNo“RABLtE Ro'BERT N_ BLoCK

intimng UNITED STATES MAGISTRATE JUDGE

`! tith`l O|-` C!\|_lFF)-"OHJ\!|A
c fin 'J'Y

  
 

 

 

3:18-mj-22095-WVG

